Exhibit 10.86
Qualcomm Incorporated
2006 Long-Term Incentive Plan
Employee Market Stock Unit Grant Notice
Qualcomm Incorporated (the “Company”), pursuant to its 2006 Long-Term Incentive
Plan (the “Plan”) hereby grants to the Participant named below the number of
Market Stock Units set forth below, each of which is a bookkeeping entry
representing the equivalent in value of one (1) share of the Company’s common
stock. The Market Stock Unit Award is subject to all of the terms and conditions
as set forth herein and the Employee Market Stock Unit Agreement (attached
hereto) and the Plan1, which are incorporated herein in their entirety.

     
Participant: «First_Name» «Last_Name»
  Grant No.: «Number»
 
   
Emp #: «ID»
  Number of Market Stock Units:
«Shares_Granted»

Date of Grant: November 9, 2009

     
Performance Periods:
   
First Performance Period:
  November 2, 2009 — April 29, 2011
Second Performance Period:
  November 2, 2009 — October 31, 2011
Third Performance Period:
  November 2, 2009 — April 30, 2012
Fourth Performance Period:
  November 2, 2009 — October 31, 2012

Vesting Date: Except as otherwise provided in the Plan or the Employee Market
Stock Unit Agreement, this Market Stock Unit Award will vest on October 31,
2012, so long as the Participant’s Service (as defined in the Plan) is
continuous from the date of grant through the vesting date.
Additional Terms/Acknowledgments: The Participant acknowledges (in the form
determined by the Company) receipt of, and represents that the Participant has
read, understands, accepts and agrees to the terms and conditions of, the
following: this Grant Notice, the Employee Market Stock Unit Agreement and the
Plan (including, but not limited to, the binding arbitration provision in
Section 3.7 of the Plan). Participant hereby accepts this Market Stock Unit
Award subject to all of the terms, conditions and procedures established by the
Company with respect to the Market Stock Units.

          Qualcomm Incorporated:

      By:           Dr. Paul E. Jacobs        Chairman of the Board and Chief
Executive Officer       

Dated:
Attachment: Employee Market Stock Unit Agreement (A1)
 

1   A copy of the Plan can be obtained from the Stock Administration website,
located on the Company’s internal webpage, or you may request a hard copy from
the Stock Administration Department.





--------------------------------------------------------------------------------



 



Qualcomm Incorporated
2006 Long-Term Incentive Plan
Employee Market Stock Unit Agreement
     Pursuant to the Grant Notice and this Employee Market Stock Unit Agreement
(the “Agreement”), Qualcomm Incorporated (the “Company”) has granted you a
Market Stock Unit Award with respect to the number of shares of the Company’s
common stock (“Stock”) indicated in the Grant Notice. Capitalized terms not
explicitly defined in this Agreement but defined in the Qualcomm Incorporated
2006 Long-Term Incentive Plan (the “Plan”) shall have the same definitions as in
the Plan.
     The details of this Market Stock Unit Award are as follows:
     1. Service and Vesting.
          1.1 Service. As provided in the Plan and notwithstanding any other
provision of this Agreement, the Company reserves the right, in its sole
discretion, to determine when your Service has terminated, including in the
event of any leave of absence or part-time Service.
          1.2 Vesting. Except as otherwise provided in the Plan or this
Agreement, this Market Stock Unit Award will vest on the date provided in the
Grant Notice (the “Vesting Date”). Notwithstanding any other provision of the
Plan or this Agreement, the Company reserves the right, in its sole discretion,
to suspend vesting of this Market Stock Unit Award in the event of any leave of
absence or part-time Service.
     2. Settlement of the Market Stock Units.
          2.1 Form and Timing of Payment. Subject to the other terms of the Plan
and this Agreement, any Market Stock Units that vest and become nonforfeitable
in accordance with the Grant Notice will be paid to you in whole shares of
Stock, in the amount specified in Section 2.2, no later than 30 days after the
Vesting Date. Unless and until the Market Stock Units vest on the applicable
Vesting Date, you will have no right to payment of any such Market Stock Units.
          2.2 Amount of Payment. Subject to modification under Section 2.4, the
number of shares of Stock that shall be issued to you by the Company on the date
specified in Section 2.1 is the sum of the Shares Earned for each Performance
Period. The “Shares Earned” for each Performance Period is equal to the amount
determined by multiplying 25% of the Number of Market Stock Units specified in
the Grant Notice by the Applicable Percentage, rounding up to the nearest whole
share. For purposes of this Section 2.2, the following additional definitions
apply:

1



--------------------------------------------------------------------------------



 



     (a) “Applicable Percentage” means the percentage that corresponds to the
TSR Variance specified below:

          TSR Variance   Applicable Percentage
150%
    125 %
140%
    120 %
130%
    115 %
120%
    110 %
110%
    105 %
100%
    100 %
90%
    95 %
80%
    90 %
70%
    85 %
60%
    80 %
50%
    75 %

Between the levels specified above, the Applicable Percentage is interpolated
linearly.
     (b) “Average Price” means the average official closing price per share over
the 30-consecutive-trading days ending with and including the applicable day (if
the applicable day is not a trading day, the next preceding trading day).
     (c) “Company TSR” means the Company’s TSR for the Performance Period.
     (d) “Nasdaq-100 TSR” means the TSR for the Performance Period of all the
companies included in the Nasdaq-100 Index as of the end of the Performance
Period. “Nasdaq-100 Index” means the NASDAQ-100 Index published by The NASDAQ
Stock Market (or its successor) or, if that index is no longer published on the
last day of the Performance Period, a comparable index determined by the
Committee.
     (e) “Performance Period” means each period specified in the Grant Notice.
     (f) “TSR” “TSR” means total shareholder return indexed to 100% as
determined by adding the result of (a) dividing (i) the sum of (I) the Average
Price of the issuer’s shares at the end of the Performance Period minus the
Average Price of the issuer’s shares at the beginning of the Performance Period
plus (II) all dividends and other distributions paid on the issuer’s shares
during the Performance Period by (ii) the Average Price of the issuer’s  shares
at the beginning of the Performance Period to (b) 100%. In calculating TSR, all
dividends are assumed to have been reinvested in shares when paid.
     (g) “TSR Variance” means the percentage (rounded up to the next integer)
determined by dividing the Company TSR by the Nasdaq-100 TSR.
          2.3 Tax Withholding. You agree that, as a condition to your receipt of
shares of Stock pursuant to this Market Stock Unit Award, you will make
arrangements satisfactory to the Company and/or the Participating Company that
employs you (the “Employer”) for the satisfaction of all withholding obligations
of the Company and/or the Employer arising by reason of the vesting or payment
of Market Stock Units. The withholding obligations may be paid in cash, cash
equivalent or by check; provided, however, that payment by check shall be
permitted only to the extent authorized by the Company, in its discretion. To
the extent you do not satisfy the withholding obligations by means of cash, a
cash equivalent payment or by check (provided the Company permits payment by
check), you authorize the Company and/or the Employer to satisfy such
withholding obligations by one or a combination

2



--------------------------------------------------------------------------------



 



of the following methods: (i) withholding from your pay and any other amounts
payable to you; (ii) withholding in shares of Stock from the payment of the
Market Stock Units; or (iii) arranging for the sale of shares of Stock acquired
upon vesting of the Market Stock Units (on your behalf and at your direction
pursuant to this authorization). If the Company and/or the Employer satisfies
the withholding obligations by withholding a number of whole shares of Stock as
described in subsection (ii) herein, you will be deemed to have been issued the
full number of shares of Stock subject to this Market Stock Unit Award,
notwithstanding that a number of shares is held back in order to satisfy the
withholding obligations. The Company shall not be required to issue any shares
of Stock pursuant to this Agreement unless and until the withholding obligations
are satisfied.
          2.4 Effect of Termination of Service. Except as otherwise expressly
set forth in this Section 2.4, in the event of the termination of your Service
for any reason, whether voluntary or involuntary, all unvested Market Stock
Units shall be immediately forfeited without consideration.
     (a) Disability. If your Service with the Employer terminates because of
your Disability, the vesting of your Market Stock Units shall be accelerated in
full effective as of the date on which your Service terminates due to your
Disability, but the number of shares of Stock that shall be issued to you by the
Company under Section 2.2 shall be prorated and paid as follows. The Company
shall issue to you, within 30 days after the end of the Performance Period
during which your Service terminates due to your Disability, the number of
shares (rounded up to the nearest whole Share) equal to the sum of (i) the
Shares Earned for each Performance Period prior to the Performance Period during
which your Service terminates due to your Disability plus (ii) the Shares Earned
for the Performance Period during which your Service terminates multiplied by a
fraction the numerator of which is the number of whole and partial months
(rounded up) from the beginning of the Performance Period until the date your
Service terminates, and the denominator of which is the number of months in the
Performance Period.
     (b) Death. If your Service with the Employer terminates because of your
death or because of your Disability and such termination is subsequently
followed by your death, the vesting of the Market Stock Units shall be
accelerated in full effective upon your death, but the number of shares of Stock
that shall be issued to you by the Company under Section 2.2 shall be prorated
as follows. The Company shall issue to your estate, personal representative, or
beneficiary to whom the Market Stock Units may be transferred by will or by the
laws of descent and distribution, within 30 days after the end of the
Performance Period during which your death occurs, the number of shares (rounded
up to the nearest whole Share) equal to the sum of (i) the Shares Earned for
each Performance Period prior to the Performance Period during which your death
occurs plus (ii) the Shares Earned for the Performance Period during which your
death occurs multiplied by a fraction the numerator of which is the number of
whole and partial months (rounded up) from the beginning of the Performance
Period until the date of your death, and the denominator of which is the number
of months in the Performance Period.
     (c) Normal Retirement Age. If your Service with the Employer terminates at
or after Normal Retirement Age, the vesting of your Market Stock Units shall be
accelerated in full effective as of the date on which your Service terminates,
but the

3



--------------------------------------------------------------------------------



 



number of shares of Stock that shall be issued to you by the Company under
Section 2.2 shall be prorated and paid as follows. The Company shall issue to
you, within 30 days after the end of the Performance Period during which your
Service terminates at or after Normal Retirement Age, the number of shares
(rounded up to the nearest whole Share) equal to the sum of (i) the Shares
Earned for each Performance Period prior to the Performance Period during which
your Service terminates at or after Normal Retirement Age plus (ii) the Shares
Earned for the Performance Period during which your Service terminates
multiplied by a fraction the numerator of which is the number of whole and
partial months (rounded up) from the beginning of the Performance Period until
the date your Service terminates, and the denominator of which is the number of
months in the Performance Period.
     (d) Termination After Change in Control. If your Service with the Employer
terminates as a result of Termination After Change in Control (as defined
below), the vesting of any Market Stock Units that remained outstanding after
the Change in Control shall be accelerated in full effective as of the date on
which your Service terminates, but the number of shares of Stock that shall be
issued to you by the Company under Section 2.2 shall be prorated and paid as
follows. The Company shall issue to you, within 30 days after the end of the
Performance Period during which your Service terminates, the number of shares
(rounded up to the nearest whole Share) equal to the sum of (i) the Shares
Earned for each Performance Period prior to the Performance Period during which
your Service terminates plus (ii) the Shares Earned for the Performance Period
during which your Service terminates multiplied by a fraction the numerator of
which is the number of whole and partial months (rounded up) from the beginning
of the Performance Period until the date your Service terminates, and the
denominator of which is the number of months in the Performance Period.
     (e) Certain Definitions.
     (i) “Cause” shall mean any of the following: (1) your theft of, dishonesty
with respect to, or falsification of any Participating Company documents or
records; (2) your improper use or disclosure of a Participating Company’s
confidential or proprietary information; (3) any action by you which has a
detrimental effect on a Participating Company’s reputation or business; (4) your
failure or inability to perform any reasonable assigned duties after written
notice from a Participating Company of, and a reasonable opportunity to cure,
such failure or inability; (5) any material breach by you of any employment or
service agreement between you and a Participating Company, which breach is not
cured pursuant to the terms of such agreement; (6) your conviction (including
any plea of guilty or nolo contendere) of any criminal act which impairs your
ability to perform your duties with a Participating Company; or (7) violation of
a material Company or Participating Company policy.
     (ii) “Good Reason” shall mean any one or more of the following:
     a) without your express written consent, the assignment to you of any
duties, or any limitation of your responsibilities, substantially inconsistent
with your positions, duties, responsibilities and status with

4



--------------------------------------------------------------------------------



 



the Participating Company Group immediately prior to the date of a Change in
Control;
     b) without your express written consent, the relocation of the principal
place of your employment or service to a location that is more than fifty
(50) miles from your principal place of employment or service immediately prior
to the date of a Change in Control, or the imposition of travel requirements
substantially more demanding of you than such travel requirements existing
immediately prior to the date of the Change in Control;
     c) any failure by the Participating Company Group to pay, or any material
reduction by the Participating Company Group of, (A) your base salary in effect
immediately prior to the date of a Change in Control (unless reductions
comparable in amount and duration are concurrently made for all other employees
of the Participating Company Group with responsibilities, organizational level
and title comparable to yours), or (B) your bonus compensation, if any, in
effect immediately prior to the date of a Change in Control (subject to
applicable performance requirements with respect to the actual amount of bonus
compensation earned by you);
     d) any failure by the Participating Company Group to (A) continue to
provide you with the opportunity to participate, on terms no less favorable than
those in effect for the benefit of any employee or service provider group which
customarily includes a person holding the employment or service provider
position or a comparable position with the Participating Company Group then held
by you, in any benefit or compensation plans and programs, including, but not
limited to, the Participating Company Group’s life, disability, health, dental,
medical, savings, profit sharing, stock purchase and retirement plans, if any,
in which you were participating immediately prior to the date of the Change in
Control, or their equivalent, or (B) provide you with all other fringe benefits
(or their equivalent) from time to time in effect for the benefit of any
employee group which customarily includes a person holding the employment or
service provider position or a comparable position with the Participating
Company Group then held by you;
     e) any breach by the Participating Company Group of any material agreement
between you and a Participating Company concerning your employment; or
     f) any failure by the Company to obtain the assumption of any material
agreement between you and the Company concerning your employment by a successor
or assign of the Company.
     (iii) “Termination After Change in Control” shall mean either of the
following events occurring within twenty-four (24) months after a Change in
Control:

5



--------------------------------------------------------------------------------



 



     a) termination by the Participating Company Group of your Service with the
Participating Company Group for any reason other than for Cause; or
     b) your resignation for Good Reason from all capacities in which you are
then rendering Service to the Participating Company Group within a reasonable
period of time following the event constituting Good Reason.
     Notwithstanding any provision herein to the contrary, Termination After
Change in Control shall not include any termination of your Service with the
Participating Company Group which (1) is for Cause; (2) is a result of your
death or Disability; (3) is a result of your voluntary termination of Service
other than for Good Reason; or (4) occurs prior to the effectiveness of a Change
in Control.
     3. Tax Advice. You represent, warrant and acknowledge that the Company and,
if different, your Employer, has made no warranties or representations to you
with respect to the income tax consequences of the transactions contemplated by
this Agreement, and you are in no manner relying on the Company, your Employer
or their representatives for an assessment of such tax consequences. YOU
UNDERSTAND THAT THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. YOU SHOULD
CONSULT YOUR OWN TAX ADVISOR REGARDING THE TAX TREATMENT OF ANY MARKET STOCK
UNITS. NOTHING STATED HEREIN IS INTENDED OR WRITTEN TO BE USED, AND CANNOT BE
USED, FOR THE PURPOSE OF AVOIDING TAXPAYER PENALTIES.
     4. Dividend Equivalents. You are not entitled to receive any dividends or
dividend equivalents with respect to the Market Stock Units.
     5. Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, no shares of Stock will be issued to you upon vesting of this
Market Stock Unit Award unless the Stock is then registered under the Securities
Act or, if such Stock is not then so registered, the Company has determined that
such vesting and issuance would be exempt from the registration requirements of
the Securities Act. By accepting this Market Stock Unit Award, you agree not to
sell any of the shares of Stock received under this Market Stock Unit Award at a
time when applicable laws or Company policies prohibit a sale.
     6. Change in Control. In the event of a Change in Control, the surviving,
continuing, successor, or purchasing corporation or other business entity or
parent thereof, as the case may be (the “Acquiring Corporation”), may, without
your consent, either assume the Company’s rights and obligations under this
Market Stock Unit Award or substitute for this Market Stock Unit Award a
substantially equivalent award for the Acquiring Corporation’s stock.
          6.1 Payout Before to a Change in Control. In the event the Acquiring
Corporation elects not to assume or substitute for this Market Stock Unit Award
in connection with a Change in Control, the vesting of this Market Stock Unit
Award, so long as your Service has not terminated prior to the date of the
Change in Control, shall be accelerated, effective as of the date ten (10) days
prior to the date of the Change in Control, and the number of shares of Stock
that shall be issued to you by the Company under Section 2.2 shall be determined
and paid

6



--------------------------------------------------------------------------------



 



as follows. The Company shall issue to you, within 30 days after the Change in
Control, the number of shares (rounded up to the nearest whole Share) equal to
the sum of (a) the Shares Earned for each Performance Period prior to the
Performance Period during which the Change in Control occurs plus (b) the Shares
Earned for each subsequent Performance Period as if the Applicable Percentage
were 100% and the last day of each Performance Period were the last business day
before the date of the Change in Control.
          6.2 Vesting Contingent Upon Consummation. The vesting of any Market
Stock Units and any shares of Stock acquired upon the settlement thereof that
was permissible solely by reason of this Section 6 shall be conditioned upon the
consummation of the Change in Control.
          6.3 Applicability of Agreement. Notwithstanding the foregoing, shares
of Stock acquired upon settlement of this Market Stock Unit Award prior to the
Change in Control and any consideration received pursuant to the Change in
Control with respect to such shares shall continue to be subject to all
applicable provisions of this Agreement except as otherwise provided in this
Agreement.
          6.4 Continuation of Award. Notwithstanding the foregoing, if the
corporation the stock of which is subject to this Market Stock Unit Award
immediately prior to an Ownership Change Event constituting a Change in Control
is the surviving or continuing corporation and immediately after such Ownership
Change Event, less than fifty percent (50%) of the total combined voting power
of its voting stock is held by another corporation or by other corporations that
are members of an affiliated group within the meaning of Section 1504(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), without regard to the
provisions of Section 1504(b) of the Code, this Market Stock Unit Award shall
not terminate unless the Committee otherwise provides in its discretion.
     7. Transferability. Prior to the issuance of shares of Stock in settlement
of a Market Stock Unit Award, the Award shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by your creditors or by your beneficiary, except
(i) transfer by will or by the laws of descent and distribution or (ii) transfer
by written designation of a beneficiary, in a form acceptable to the Company,
with such designation taking effect upon your death. All rights with respect to
the Market Stock Units shall be exercisable during your lifetime only by you or
your guardian or legal representative. Prior to actual payment of any vested
Market Stock Units, such Market Stock Units will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.
     8. Market Stock Units Not a Service Contract. This Market Stock Unit Award
is not an employment or service contract and nothing in this Agreement, the
Grant Notice or the Plan shall be deemed to create in any way whatsoever any
obligation on your part to continue in the service of a Participating Company,
or of a Participating Company to continue your Service with the Participating
Company. In addition, nothing in your Market Stock Unit Award shall obligate the
Company, its stockholders, Board, Officers or Employees to continue any
relationship which you might have as a Director or Consultant for the Company.
     9. Restrictive Legend. Stock issued pursuant to the vesting of the Market
Stock Units may be subject to such restrictions upon the sale, pledge or other
transfer of the Stock as

7



--------------------------------------------------------------------------------



 



the Company and the Company’s counsel deem necessary under applicable law or
pursuant to this Agreement.
     10. Representations, Warranties, Covenants, and Acknowledgments. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the transfer or issuance of
the shares of Stock issued pursuant to the vesting of the Market Stock Units may
be conditioned upon you making certain representations, warranties, and
acknowledgments relating to compliance with applicable securities laws.
     11. Voting and Other Rights. Subject to the terms of this Agreement, you
shall not have any voting rights or any other rights and privileges of a
shareholder of the Company unless and until shares of Stock are issued upon
payment of the Market Stock Units.
     12. Code Section 409A. It is the intent that the vesting or the payment of
the Market Stock Units as set forth in this Agreement shall qualify for
exemption from the requirements of Section 409A of the Code, and any ambiguities
herein will be interpreted to so comply. The Company reserves the right, to the
extent the Company deems necessary or advisable in its sole discretion, to
unilaterally amend or modify this Agreement as may be necessary to ensure that
all vesting or payments provided for under this Agreement are made in a manner
that qualifies for exemption from Section 409A of the Code; provided, however,
that the Company makes no representation that the vesting or payments of Market
Stock Units provided for under this Agreement will be exempt from Section 409A
of the Code and makes no undertaking to preclude Section 409A of the Code from
applying to the vesting or payments of Market Stock Units provided for under
this Agreement.
     13. Notices. Any notices provided for in this Agreement, the Grant Notice
or the Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company.
     14. Applicable Law. This Agreement shall be governed by the laws of the
State of California as if the Agreement were between California residents and as
if it were entered into and to be performed entirely within the State of
California.
     15. Arbitration. Any dispute or claim concerning any Market Stock Units
granted (or not granted) pursuant to the Plan and any other disputes or claims
relating to or arising out of the Plan shall be fully, finally and exclusively
resolved by binding arbitration conducted by the American Arbitration
Association pursuant to the commercial arbitration rules in San Diego,
California. By accepting this Market Stock Unit Award, you and the Company waive
your respective rights to have any such disputes or claims tried by a judge or
jury.
     16. Amendment. Your Market Stock Unit Award may be amended as provided in
the Plan at any time, provided no such amendment may adversely affect this
Market Stock Unit Award without your consent unless such amendment is necessary
to comply with any applicable law or government regulation, or is contemplated
in Section 12 hereof. No amendment or addition to this Agreement shall be
effective unless in writing or in such electronic form as may be designated by
the Company.

8



--------------------------------------------------------------------------------



 



     17. Governing Plan Document. Your Market Stock Unit Award is subject to
this Agreement, the Grant Notice and all the provisions of the Plan, the
provisions of which are hereby made a part of this Agreement, and is further
subject to all interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan. In the event of
any conflict between the provisions of this Agreement, the Grant Notice and
those of the Plan, the provisions of the Plan shall control.
     18. Severability. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
In any event, all other provisions of this Agreement shall be deemed valid and
enforceable to the full extent possible.
     19. Description of Electronic Delivery. The Plan documents, which may
include but do not necessarily include: the Plan, the Grant Notice, this
Agreement, and any reports of the Company provided generally to the Company’s
shareholders, may be delivered to you electronically. In addition, if permitted
by the Company, you may deliver electronically the Grant Notice to the Company
or to such third party involved in administering the Plan as the Company may
designate from time to time. Such means of electronic delivery may include but
do not necessarily include the delivery of a link to a Company intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the document via electronic mail (“e-mail”) or such other means of electronic
delivery specified by the Company.

9